

115 HR 542 IH: Better Accounting for Medicaid Costs Act of 2017
U.S. House of Representatives
2017-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 542IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2017Mr. Collins of New York (for himself, Mr. Mullin, Mr. Guthrie, Mr. Bucshon, and Mr. Flores) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XI of the Social Security Act to require the Secretary of Health and Human Services
			 to follow rulemaking procedures for costly Medicaid subregulatory
			 policies.
	
 1.Short titleThis Act may be cited as the Better Accounting for Medicaid Costs Act of 2017. 2.Requiring rulemaking for costly Medicaid subregulatory policies (a)In generalSection 1102 of the Social Security Act (42 U.S.C. 1302) is amended by adding at the end the following new subsection:
				
					(c)Medicaid subregulatory policies
 (1)Effect on annual government expendituresBefore any Medicaid subregulatory policy (as defined in paragraph (4)) may be issued, the Secretary shall determine the extent to which such policy, with respect to each year in the 10-year period beginning on the proposed effective date for such policy, is projected to result in—
 (A)an increase in total estimated expenditures by States under title XIX for such year, as compared to the estimated expenditures by States under such title for such year if such policy were not issued; or
 (B)an increase in the estimated expenditures by the Federal Government under such title for such year, as compared to the estimated expenditures by the Federal Government under such title for such year if such policy were not issued.
 (2)Rulemaking for certain costly policiesIf the Secretary determines under paragraph (1) that a Medicaid subregulatory policy, with respect to any year for which such determination is made, is projected to result in—
 (A)an increase described in subparagraph (A) of such paragraph of at least $50,000,000; or (B)an increase described in subparagraph (B) of such paragraph of at least $100,000,000;
							the Secretary may implement such policy only through notice and comment rulemaking under section
 553 of title 5, United States Code.(3)Inclusion of estimated expenditures in issuance of subregulatory policiesIf the Secretary issues a Medicaid subregulatory policy other than through rulemaking, the Secretary shall include in such issuance a specification of the estimated expenditures determined under subparagraphs (A) and (B) of paragraph (1) with respect to such policy.
						(4)Medicaid subregulatory policy defined
 (A)In generalIn this subsection, the term Medicaid subregulatory policy means, subject to subparagraph (B), any written guidance, or other written statement of policy, issued at the discretion of any official of the Department of Health and Human Services with respect to the Medicaid program under title XIX, including a statement of policy in the form of a letter to State Medicaid directors, an Informational Bulletin, and Frequently Asked Questions.
 (B)ExceptionSuch term does not include any guidance or other statement of policy that relates to the management or personnel of the Department of Health and Human Services..
 (b)Effective dateThe amendments made by subsection (a) shall apply with respect to policies issued on or after the date of the enactment of this Act.
			